Citation Nr: 0912159	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-37 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss, to include on an extra-schedular 
basis, pursuant to 38 C.F.R. § 3.321.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The Veteran had active military service from March 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision in which 
the RO, inter alia, continued a 0 percent (noncompensable) 
rating for bilateral hearing loss.  The Veteran filed a 
notice of disagreement (NOD) in May 2005, and the RO issued a 
statement of the case (SOC) in September 2005.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in November 2005.

In June 2008, the Board remanded the Veteran's claim to the 
RO via the Appeals Management Center (AMC) for further 
action, to include additional development of the evidence and 
for consideration of a higher rating on an extra-schedular 
basis.  After attempting to complete the requested 
development, the AMC continued the denial of the claim (as 
reflected in a November 2008 supplemental SOC (SSOC)) and 
returned the matter on appeal to the Board for further 
consideration.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the Veteran when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further RO action on the 
claim on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on the 
matter on appeal.  

In June 2008, the Board found that examination with 
audiological testing, and medical comment as to the impact of 
the Veteran's hearing loss on his employability, was needed 
to resolve the claim for increase.  The RO was directed to 
arrange for the Veteran to undergo VA examination, by an 
appropriate physician, at a VA medical facility.  If the 
Veteran failed to report to the scheduled examination (or 
audiological evaluation arranged in connection therewith), 
the RO was to obtain and associate with the claims file a 
copy(ies) of the notice(s) of the date and time of the 
scheduled appointment(s) sent to him by the pertinent VA 
medical facility.

On August 14, 2008, the AMC sent the Veteran a letter stating 
that a VA medical facility was asked to schedule him for an 
examination and that the VA medical facility would notify him 
of the date, time, and place of the examination.  There are 
four letters in the claims file from a VA Medical Center to 
the Veteran; all are dated September 10, 2008.  Two of the 
letters notify the Veteran of appointments on August 28, 2008 
and September 3, 2008, and the other two letters notify the 
Veteran that he failed to report for his respective 
appointments.  As noted by the Veteran's representative, 
there is no indication in the claims file that these letters 
were sent prior to September 10, 2008, which is after the 
scheduled appointments.  

As it appears the Veteran was not properly notified of his 
scheduled evaluations, the RO should again arrange for the 
Veteran to undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The Veteran is hereby 
advised that failure to report to the scheduled examination 
(and/or audiological evaluation arranged in connection 
therewith), without good cause, shall result in a denial of 
the claim for increase.  See 38 C.F.R. § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to 
the scheduled examination (or audiological evaluation 
arranged in connection therewith), the RO should obtain and 
associate with the claims file a copy(ies) of the notice(s) 
of the date and time of the scheduled appointment(s) sent to 
him by the pertinent VA medical facility.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim should include consideration 
of 38 C.F.R. § 3.321, as well as whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007), is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should arrange for the Veteran 
to undergo VA examination by an 
appropriate ear, nose and throat (ENT) 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be provided to 
the physician designated to examine the 
Veteran, and the examination report should 
reflect consideration of the Veteran's 
documented medical history and assertions.  
Audiological evaluation (to include 
audiometry and speech discrimination 
testing), should be accomplished, with all 
results made available to the examining 
physician prior to the completion of his 
or her report.

After examination of the Veteran, review 
of his testing results, and consideration 
of his documented history and assertions, 
the physician should provide an assessment 
of the severity of the disability, and 
comment as to the impact of the disability 
on employment.

The examiner should set forth all clinical 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

2.  If the Veteran fails to report to the 
scheduled examination (and/or audiological 
evaluation arranged in connection 
therewith), the RO must obtain and 
associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the scheduled appointment(s) sent 
to the Veteran by the pertinent VA medical 
facility.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim on appeal.  If 
the Veteran fails, without good cause, to 
report to the scheduled examination and/or 
audiological evaluation, the RO should 
apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  Otherwise, the 
RO should adjudicate the claim in light of 
all pertinent evidence and legal 
authority, to specifically include the 
provisions of 38 C.F.R. § 3.321, and 
consider whether "staged rating", 
pursuant to Hart (cited to above), is 
appropriate.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




